 



EXHIBIT 10.13

TRANSITION AGREEMENT

Technology Solutions Company, a Delaware corporation, (“TSC”), and Timothy P.
Dimond (“Employee”) enter into this Transition Agreement (the “Agreement”)
effective as of September 30, 2004.

Reference is hereby made to that certain Employment Agreement, dated as of
January 21, 2002, by and between Employee and TSC (the “Employment Agreement”).

In consideration of the agreements and covenants contained in this Agreement,
TSC and Employee agree as follows:



  1.   Termination of CFO Role: Effective September 30, 2004, Employee will no
longer serve in the role of TSC Senior Vice President and Chief Financial
Officer.     2.   Notice of Termination of Employment Agreement: Employee’s
Employment Agreement and Employee’s employment with TSC shall terminate on
March 31, 2005 “Termination Date.” The period of employment between the
effective date of this Agreement and the Termination Date shall be the
“Transition Period.”     3.   Duties: During the Transition Period, Employee
will be available, as and when mutually convenient, to provide transitional
assistance to TSC, on an as requested basis, for up to approximately 24 to 32
hours per month.     4.   Exclusivity: During the Transition Period, Employee
will be free to provide services for compensation to, or to otherwise accept
employment with, any other entity and in any capacity.     5.   Compensation:
During the Transition Period, TSC will continue to pay Employee his current
salary of $20,833 per month.     6.   Bonus: Employee will not be eligible for
any further bonuses.     7.   Benefits: During the Transition Period, Employee
will remain an active employee and, accordingly, will remain eligible for
standard TSC full-time employee benefits; however, Employee will not accrue
additional vacation days during the Transition Period. Employee’s accrued
vacation balance will not be reduced for any vacation carryover restrictions and
will be paid to employee shortly after Employee’s termination. Following the
Termination Date, Employee shall be entitled to begin COBRA coverage, at
Employee’s cost, in accordance with the laws covering same.

 



--------------------------------------------------------------------------------



 



  8.   Stock Options: Employee will not be eligible for any additional stock
option grants. Employee’s existing options will continue to vest, as usual,
during the Transition Period. Employee’s existing options will not receive
acceleration or other special treatment but be treated in accordance with the
associated option agreements.     9.   Termination: Employee will not be
entitled to the severance payments, option acceleration, bonus payments, notice
period or change in control payments set forth in the Employment Agreement.
Employee shall be entitled only to those payments and benefits expressly set
forth herein.     10.   Entire Agreement: This Agreement taken together with the
Employment Agreement constitutes the entire agreement between TSC and Employee.
Neither Employee nor TSC may modify this Agreement by oral agreements, promises
or representations. The parties may modify this Agreement only by a written
instrument signed by the parties. In the event of a direct conflict between this
Agreement and the Employment Agreement, the terms of this Agreement shall
govern.

Employee acknowledges that he has read, understood and accepts the provisions of
this Agreement.

             

     Technology Solutions Company       Employee
 
           
By:
  /s/ Michael R. Gorsage       /s/ Timothy P. Dimond

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
            Position: Chief Executive Officer        
 
            Date: September 27, 2004       Date: September 27, 2004

2